 1   Pierce Bainbridge Beck Price &             Landau Gottfried & Berger LLP
 2   Hecht LLP                                  Michael I. Gottfried (SBN 146689)
     John M. Pierce (SBN 250443)                mgottfried@lgbfirm.com
 3   jpierce@piercebainbridge.com               Roye Zur (SBN 273875)
 4   Thomas D. Warren (SBN 160921)              rzur@lgbfirm.com
     twarren@piercebainbridge.com               1880 Century Park East, Suite 1101
 5   355 South Grand Avenue, Suite 4400         Los Angeles, California 90067
 6   Los Angeles, California 90071              Tel: (310) 557-0050
     (213) 262-933                              FAX: (310) 557-0056
 7
     Attorneys for Appellants
 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
     In re                                        District Court Case No. 4:19-cv-04220-
11                                                HSG
12   PG&E CORPORATION,
                                                  Bankr. Case No. 19-30088-DM
13                          Debtor
     In re.                                       Adv. Pro. No. 19-03005-DM
14
     PACIFIC GAS & ELECTRIC COMPANY,              JOINT STIPULATION AND ORDER
15                                                FOR DISMISSAL WITH PREJUDICE
16                          Debtor.
     DAVID HERNDON, JULIA HERNDON,
17   GABRIELL HERNDON, JEDIDIAH
18   HERNDON, ESTEFANIA MIRANDA,
     STEVEN JONES, GABRIELLA’S EATERY,
19   CHICO RENT-A-FENCE and PONDEROSA
     PEST & WEED CONTROL,
20   individually and on behalf of all others
     similarly situated,
21
                            Plaintiffs,
22
              v.
23
     PG&E CORPORATION, a California
24   corporation, PACIFIC GAS & ELECTRIC
     COMPANY, a California corporation,
25
                            Defendants.
26

27

28


                   JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1         The parties to this action, acting through counsel, and pursuant to Federal Rule of

 2 Bankruptcy Procedure 8023 hereby stipulate to dismissal of this appeal with prejudice, with each

 3 side to bear its own costs. No fees are currently due.

 4         It is hereby attested that the undersigned counsel have provided concurrence in this filing

 5 for any signatures indicated by a “conformed” signature (/s/) within this e-filed document.

 6
     Dated: September 27, 2019                By:_ /s/ Thomas D. Warren
 7
                                              John M. Pierce (SBN 250443)
 8                                            jpierce@piercebainbridge.com
                                              Thomas D. Warren (SBN 160921)
 9                                            twarren@piercebainbridge.com
                                              Carolynn K. Beck (SBN 264703)
10                                            cbeck@piercebainbridge.com
                                              Janine Cohen (SBN 203881)
11
                                              jcohen@piercebainbridge.com
12                                            PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                              355 South Grand Avenue, 44th Floor
13                                            Los Angeles, CA 90071
                                              (213) 262-9333
14
                                               By:_ /s/ Michael I. Gottfried
15
                                               Michael I. Gottfried (SBN 146689)
16                                             mgottfried@lgbfirm.com
                                               Roye Zur (SBN 273875)
17                                             rzur@lgbfirm.com
                                               LANDAU GOTTFRIED & BERGER LLP
18                                             1801 Century Park East, Suite 700
19                                             Los Angeles, CA 90067
                                               Tel: (310) 557-0050
20                                             Fax: (310) 557-0056

21                                            Attorneys for Camp Fire Victims
22

23

24

25

26

27

28
                                                     1

               JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1   Dated: September 27, 2019
                                    By:_ /s/ Theodore Tsekerides
 2
                                    Stephen Karotkin (pro hac vice)
 3                                  stephen.karotkin@weil.com
                                    Jessica Liou (pro hac vice)
 4                                  jessica.liou@weil.com
                                    Theodore Tsekerides (pro hac vice)
 5                                  theodore.tsekerides@weil.com
                                    Matthew Goren (pro hac vice)
 6
                                    matthew.goren@weil.com
 7                                  WEIL, GOTSHAL & MANGES LLP
                                    767 Fifth Avenue
 8                                  New York, NY 10153-0119
                                    Tel: 212 310 8000
 9                                  Fax: 212 310 8007
10
                                    Attorneys for PG&E Corporation and Pacific Gas and
11                                  Electric Company

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       2

              JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1                                                  ORDER

 2          The stipulation is approved. The entire appeal is hereby dismissed with prejudice. Each

 3 party shall bear its own fees and costs.

 4

 5          Dated:    9/27/2019

 6
                                                 Haywood S. Gilliam, Jr.
 7                                               United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 ORDER
